Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/2021 and 07/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 8-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0272479 (“Fritz”) in view of U.S. Publication No. 2018/077229 (“Bharrat”).

Regarding claim 11, Fritz discloses a system for optimized attended inter-session border controller (SBC) call transfer with transfer target session re-use (system for mesh conferencing), the system comprising: 
a first SBC for establishing a first media session between a transferor and a transferee (system for conference mesh in fig. 12A, controller 120; scenario in 15A, call established between telephone 210 and telephone 212); and 
a second SBC, for, in response to a session initiation protocol (SIP) INVITE message initiated by the transferor and routed to the second SBC by a session router, establishing a second media session between the transferor and a transfer target (fig. 12A, controller 122, call established between telephone 212 and telephone 214); 
wherein the first SBC is configured for receiving a SIP REFER message from the transferor and including a dialog ID associated with the second media session and, in response, the SIP INVITE message including the dialog ID associated with the second media session ([0124] In the example illustrated in FIG. 15A, a first call is established between a telephone 210 and a telephone 212 using SIP signaling. The first call is put on hold, and a second call is established between the telephone 212 and a telephone 214 using SIP signaling. The first call between the telephone 210 and the telephone 212 is released from hold, and the telephone 212 sends a SIP REFER message to the telephone 214. The SIP REFER message includes Join and Mesh parameters. The Join parameter may be used to transfer the second call into a conference, and the Mesh parameter may be used to indicate that the conference will follow a mesh flow); and 
wherein the second SBC is configured for receiving the SIP INVITE message sent by the first SBC, recognizing the SIP INVITE message sent by the first SBC as requesting an attended call transfer to the transfer target, and, in response, signaling with the transfer target and the first SBC to re-use the second media session to establish a media session between the transferee and the transfer target (fig. 12B, re INVITE call 1 SDP offer 2, 200 OK SDP Answer 2 and fig. 12B, 200 OK SDP Answer 1).  
Fritz does not specify determining that the dialog ID does not correspond to a media session currently being handled by the first SBC and sending a SIP INVITE message to a plurality of SBCs, including the second SBC, that are in a load sharing group with the first SBC.
However, said features aiming to solve the same problem are taught by Bharrat. Bharrat shows balancing Session Initiation Protocol (SIP) loads across a cluster of Session BorderControllers in a Software Defined Networking system in a highly scalable manner. In para. [0007-0009] an SBC cluster operates when it receives a SIP invite message and how it assigns responsibility for processing the SIP invite message to another SBC in a plurality of SBCs, said plurality of SBCs being a cluster of SBCs. The SBC cluster element processes the message and sends a notification to a second SBC of responsibility for handling packets sent and can monitor for a response from the second SBC to said notification. Managing control information such as instructions as to which SBC of the cluster of SBCs should handle incoming requests, e.g., SIP Invite requests, from a peer device. In this sense, the rule of determining that the dialog ID of the received message does not correspond to a media session currently being handled by the first SBC is not seen as an inventive step, but an obvious option for a skilled person. Similarly, the action of sending a SIP INVITE message (including the dialog ID associated with the second media session) instead of the REFER message to the plurality of SBCs that are in a load sharing group with the first SBC so that they can double check if they are already managing the second session corresponding to the dialog ID also appears to be an obvious option for a skilled person. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritz and Bharrat to achieve the same solution as defined in claim 11 when confronted with the same problem.

Claim 1 recites a method for optimized attended inter-session border controller (SBC) call transfer with transfer target session re-use operating in the system recited in claim 11. Thus Claim 1 is rejected in view of Fritz and Bharrat for the same reasons discussed with respect to claim 11 above.

Claim 20 recites a non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer control the computer to perform steps in the method recited in claim 1. Fritz discloses para. 59, the system architecture may be specially constructed for the required purposes or methods stated here, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer-readable storage medium. Thus claim 20 is rejected in view of Fritz and Bharrat for the same reasons as discussed with respect to claims 1 and 11 above. 

Regarding claims 2 and 12, Fritz in view of Bharrat discloses wherein establishing the first media session includes establishing the first media session in response to a SIP INVITE message originated by the transferee (Fritz, [0113] Some messages in the operations are omitted for brevity. “Call 1” is established between telephone 110 and SIP trunk 140 and put on hold) and forwarded to the first SBC by the session router, which selected the first SBC to handle the first media session using call distribution logic (Bharrat, [0053] When SBC-A 104, SBC-B 106, and SBC-C 108 activate, for this group of SBCs a group leader is designated or elected. Many different algorithms may be utilized to select an SBC group or cluster leader). It would have been obvious to select the first SBC from the group of available SBC based on load requirements as taught by Bharrat.

Regarding claims 3 and 13, Fritz in view of Bharrat discloses wherein the SIP INVITE message initiated by the transferor is sent to the second SBC based on call distribution logic of the session router (Fritz, [0112] Fig. 12A, INVITE 140 based on “mesh join”).  

Regarding claims 4 and 14, Fritz in view of Bharrat discloses wherein receiving the SIP REFER message includes receiving the SIP REFER message with a Replaces header that includes the dialog ID associated with the second media session (Fritz, [0125] format of header of SIP REFER message from telephone 212 to telephone 214 and from telephone 214 to telephone 210).

Regarding claims 5 and 15, Fritz in view of Bharrat discloses wherein sending the SIP INVITE message including the dialog ID associated with the second media session includes adding a custom header to the SIP INVITE message indicating that the SIP INVITE message is to initiate an attended call transfer that re-uses second media session (Fritz, fig. 15, attended call transfer corresponding to “silent-monitor call feature, [0131], [0125] REFER message header with JOIN).  
Regarding claims 6 and 16, Fritz in view of Bharrat discloses wherein signaling with the first SBC and the transfer target to re-use the second media session to establish a media session between the transferee and the transfer target includes: 
sending a SIP Re-INVITE message to the transfer target (Fritz, fig. 12B, re INVITE call 1 SDP offer 2); 
receiving a success response from the transfer target (Fritz, fig. 12B, 200 OK SDP Answer 2); and 
in response to receiving the success response from the transfer target, sending a success response to the first SBC (Fritz, fig. 12B, 200 OK SDP Answer 1).  

Regarding claims 7 and 17, Fritz in view of Bharrat discloses the method of claim 6 comprising establishing a media session between the first and second SBCs (Bharrat, [0038] communication links 132, 134 and 136 are used for communicating data, between SBCs Fig. 1, such as for example SBC's load state information and control information such as instructions as to which SBC of the cluster of SBCs).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652